EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Canty on 3/1/2021.

The application has been amended as follows: 
Claim 7 (Currently Amended): A method for controlling an emergency braking system in a vehicle, the method comprising: 
selecting, from a plurality of parameter sets stored by a memory, a first parameter set, each respective parameter set of the plurality of parameter sets is corresponding with a respective vehicle model series variant of a vehicle model series produced by a vehicle manufacturer, the first parameter set corresponding with a first vehicle model series variant which the vehicle is an instance; 
determining, using the first parameter set as input, a collision probability; and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of emergency brake configuration and control.
The prior art of record does not teach or render obvious the following limitations 
“a memory storing a plurality of parameter sets, each respective parameter set of the plurality of parameter sets corresponding to a different respective vehicle model series variant of a vehicle model series produced by a vehicle manufacturer, and 
an emergency braking controller configured to: 
select, based on a first vehicle model series variant of which the vehicle is an instance, a first parameter set from the plurality of parameter sets stored by the memory, the first parameter set corresponding to the first vehicle model series variant”. 
Thus claims 1 and 3-21 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E.L./Examiner, Art Unit 3663  
/ADAM D TISSOT/Primary Examiner, Art Unit 3663